557 N.W.2d 138 (1996)
219 Mich. App. 523
Chester Perry HAWKINS, Michael Lee Lowman and Rodney Bernard Surratt, Petitioners-Appellants,
v.
DEPARTMENT OF CORRECTIONS, Respondent-Appellee.
Docket No. 179227.
Court of Appeals of Michigan.
Submitted October 9, 1996, at Grand Rapids.
Decided October 18, 1996, at 9:00 a.m.
Released for Publication January 2, 1997.
*139 Chester P. Hawkins, Michael L. Lowman, and Rodney B. Surratt, Coldwater, in pro per.
Before NEFF, P.J., and HOEKSTRA and G.D. LOSTRACCO,[*] JJ.
NEFF, Presiding Judge.
Petitioners appeal as of right from a circuit court order denying their request for declaratory relief. Petitioners, prisoners of respondent Department of Corrections, asserted that they were serving sentences for felony offenses listed in M.C.L. § 791.233b; M.S.A. § 28.2303(3). Under M.C.L. § 791.233(1)(c); M.S.A. § 28.2303(1)(c) and M.C.L. § 791.233b; M.S.A. § 28.2303(3), prisoners convicted of such offenses may not be released before the expiration of their minimum sentences less an allowance for disciplinary credits, thereby restricting their eligibility for parole. Petitioners contended on essentially three grounds that these statutes are unconstitutional. The circuit court concluded that petitioners failed to state a claim on which relief could be granted, thereby effectively granting summary disposition to respondent under MCR 2.116(C)(8). The circuit court reached the correct result, but for the wrong reason. Accordingly, we affirm.

I

A
Petitioners argue that M.C.L. § 791.233(1)(c); M.S.A. § 28.2303(1)(c) and M.C.L. § 791.233b; M.S.A. § 28.2303(3) violate the Title-Object Clause of the Michigan Constitution, Const. 1963, art. 4, § 24, by providing for punishment. We disagree.
The purpose of the title-object rule is to avoid including within a single bill diverse subjects that have no necessary connection. Ann Arbor v. Nat'l Center for Mfg. Sciences, Inc., 204 Mich.App. 303, 309, 514 N.W.2d 224 (1994). Legislation will not be invalidated under the Title-Object Clause solely because it has more than one means of attaining its primary object. Id. Indeed, the clause will be violated only when the *140 subjects are so diverse that they have no necessary connection. Id.
The title to 1953 P.A. 232, which includes the statutes at issue, provides that it is, in part, "[a]n act to revise, consolidate, and codify the laws relating to ... paroles." The statutes in question concern parole eligibility and, accordingly, fall within the objective of the act as expressed in its title. That they may also be viewed as imposing a form of punishment, a subject arguably not directly related to parole, is immaterial. See Holland-West Ottawa-Saugatuck Consortium v. Holland Ed. Ass'n, 199 Mich.App. 245, 251, 501 N.W.2d 261 (1993). Accordingly, we conclude that the statutes in question do not violate the Title-Object Clause of the Michigan Constitution.

B
Petitioners next assert that M.C.L. § 791.233(1)(c); M.S.A. § 28.2303(1)(c) and M.C.L. § 791.233b; M.S.A. § 28.2303(3) violate constitutional protections against double jeopardy by imposing multiple punishments for the same crime. However, in the multiple punishment context, the Double Jeopardy Clauses of the federal and Michigan Constitutions simply prohibit a court from imposing a punishment in excess of that intended by the Legislature. It does not preclude cumulative punishments authorized by the Legislature. People v. Price, 214 Mich.App. 538, 541-542, 543 N.W.2d 49 (1995). Thus, even if the restrictions on parole eligibility imposed by the challenged statutes are viewed as "punishment," those restrictions do not constitute double jeopardy.

C
We also reject petitioners' argument that M.C.L. § 791.233b; M.S.A. § 28.2303(3) and M.C.L. § 791.233(1)(c); M.S.A. § 28.2303(1)(c) violate equal protection or due process by denying prisoners convicted of certain offenses sentencing credit provided to prisoners generally. This Court has previously held that M.C.L. § 791.233b; M.S.A. § 28.2303(3) "is not unconstitutional as a denial of due process and equal protection of the laws in violation of the federal and state constitutions." People v. Burks, 128 Mich. App. 255, 257, 339 N.W.2d 734 (1983). M.C.L. § 791.233(1)(c); M.S.A. § 28.2303(1)(c) merely restates the substantive content of M.C.L. § 791.233b; M.S.A. § 28.2303(3), i.e., that parole shall not be granted to a prisoner sentenced for a crime listed in M.C.L. § 791.233b; M.S.A. § 28.2303(3) before the expiration of the minimum sentence imposed less an allowance for disciplinary credits. Accordingly, under Burks, M.C.L. § 791.233(1)(c); M.S.A. § 28.2303(1)(c) also does not violate the right to due process or equal protection.
Because the Court's opinion in Burks does not set forth the reasoning behind its holding, we do so here. Legislative schemes distinguishing various categories of prisoners for parole eligibility purposes "require only some rational basis to sustain them." McGinnis v. Royster, 410 U.S. 263, 270, 93 S. Ct. 1055, 35 L. Ed. 2d 282 (1973). The numerous crimes listed in M.C.L. § 791.233b; M.S.A. § 28.2303(3) include many of the most serious offenses under state law. It is facially reasonable to regard those convicted of very serious crimes as generally posing a greater threat to society than other prisoners and, accordingly, to impose greater restrictions on their parole eligibility. Thus, we conclude that the statutes do not violate petitioners' due process and equal protection rights.

II
Finally, petitioners claim that the circuit court relied on inapplicable case law, an excerpt from People v. Fleming, 428 Mich. 408, 425, 410 N.W.2d 266 (1987), in which our Supreme Court indicated that the prosecution in a criminal case could not reasonably assert that the Legislature acted unconstitutionally by providing for good-time reductions to criminal sentences. We agree that the circuit court's reasoning is flawed because this case is inapposite to the issues petitioners raised. The circuit court also cited the inapposite cases of People v. Rushlow, 437 Mich. 149, 468 N.W.2d 487 (1991), and People v. Weaver (After Remand), 192 Mich.App. 231, 480 N.W.2d 607 (1991), which concerned the extent to which a sentencing *141 court may consider the effect of possible disciplinary credits in imposing sentence. However, this Court does not reverse a lower court's decision where it reached the right result for a wrong reason. See, e.g., Griffey v. Prestige Stamping, Inc, 189 Mich.App. 665, 669, 473 N.W.2d 790 (1991). Because the challenged statutes are not unconstitutional on the grounds asserted by petitioners, the circuit court reached the right result.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.